internal_revenue_service number release date index number ---------------------- ---------------------- ------------------------------------------------------------ -------------------------------- ----------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-105737-08 date july legend taxpayer -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------- trust plan state state statute dear --------------- ------------------------------------------------------------------- ------------------------- ------------- ---------------------------------------------------- this is in reply to your letter dated date and subsequent correspondence in which you request various rulings on behalf of taxpayer with respect to plan and trust taxpayer is a public transportation district organized under state statute the governing body of taxpayer consists of seven elected members taxpayer has the power to provide public transportation and terminal facilities for public transportation it also has the power to levy certain taxes plr-105737-08 taxpayer adopted plan as a means of providing health benefits to its eligible retiree employees their spouses domestic partners and dependents taxpayer proposes to adopt the trust to provide an efficient mechanism for funding benefits under the plan trust will be administered by an administrative committee trust’s income will consist of contributions from taxpayer’s general assets plan participants’ after-tax contributions and investment earnings trust assets will be held in trust by a designated institutional trustee who will receive instructions from the administrative committee pursuant to the trust agreement trust assets may be used only to pay plan benefits and to pay reasonable administrative expenses of the trust taxpayer is the only employer that can participate in the trust taxpayer may terminate the trust by action of its board_of directors if taxpayer determines that it is not possible to carry out the essential purpose of the trust in the event of termination taxpayer shall continue to provide benefits and pay reasonable and necessary termination expenses until the trust funds are exhausted the cost of retiree-only coverage is paid for by retirees and by taxpayer active employees of taxpayer do not pay for any part of retirees’ health coverage eligible retirees pay for a portion of their coverage and the coverage of their dependents by making after-tax contributions the fair_market_value of the coverage provided to non- dependents of a retired employee less any portion of the coverage paid for by the retiree with after-tax contributions is included in the retired employee’s income the plan does not permit retirees to convert sick or vacation days to pay for health coverage under no circumstances may contributions to the trust by eligible employees be made on a pre-tax basis if an eligible retiree waives participation in the plan he or she cannot receive another benefit in lieu of coverage under the plan employees cannot make any election with respect to retiree health coverage under the plan sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling plr-105737-08 points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides health benefits to eligible retired employees of taxpayer providing health benefits to former public employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to taxpayer its sole participating employer a political_subdivision or entity no private interests participate in or benefit from the operation of trust distribution of remaining funds in the trust would satisfy an obligation the taxpayer has assumed with respect to providing health benefits to retirees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the income_tax regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits plr-105737-08 coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 sec_104 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not included in the gross_income of the employee or b are paid_by the employer sec_105 of the code provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 of the code employer-provided coverage under an accident_or_health_plan for personal injuries or sickness incurred by individuals other than the employee his or her spouse or his or her dependents as defined in sec_152 is not excludable from the employee's gross_income under sec_106 in addition reimbursements received by the employee through an employer-provided accident_and_health_plan are not excludable from the employee's gross_income under sec_105 unless the reimbursements are for medical_expenses incurred by the employee his or her spouse or his or her dependents as defined in sec_152 however reimbursements that are not excludable under sec_105 may be excludable under sec_104 based on the information submitted and representations made we conclude as follows the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust's income is excludable from gross_income under sec_115 of the code plr-105737-08 contributions paid to plan and payments made from plan which are used exclusively to pay for the accident or health coverage of retired employees their spouses and dependents as defined in sec_152 are excludable from the gross_income of retired employees and retired employees' spouses and dependents under sec_106 and sec_105 of the code because the coverage provided to non-dependents of retired employees is paid for with after-tax contributions or the fair_market_value of the coverage is included in the gross_income of the retirees neither the retired employees nor the non-dependents will include in income any amount received as payment or reimbursement under plan pursuant to sec_104 of the code no opinion is expressed concerning the federal tax consequences of plan or trust under any other provision of the code other than those specifically stated herein in particular sec_3 of revproc_2007_3 2007_1_irb_108 provides that the service will not issue a ruling concerning whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 of the code for a plan_year accordingly no opinion is expressed concerning whether plan satisfies the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities cc
